Counsel shall file in the office of the Clerk on or before 12 o’clock noon, September 18, 1975, a written memorandum on the following question:
Does
1. that portion of the trial justice’s decision wherein he finds as follows:
Joseph V. Cavanagh, for plaintiff. Milton Stanzler, Richard A. Skolnik, for defendants.
“* * * as a fact that the officers and members of the Negotiating 'Committee engaged in a concerted activity to impede and obstruct the return of the teachers to the Pawtucket school system by their indicating in terms of action and signal that this would be a violation of the 'No contract, no work’ principle, in which they firmly believe”; and
2. that portion of the September 17, 1975 order providing as follows:
“That I -find that the officers and members of the Negotiating Committee engaged in concerted activity to obstruct the return of the teachers as required by this Court’s order of September 10, 1975.”
constitute a basis for finding the named defendants in contempt of the September 11, 1975 order within the contemplation of Sunbeam Corporation v. Ross-Simons, Inc., 86 R. I. 189, 134 A.2d 160 (1957).